ORDER
Under the compulsion of this court’s opinion in Daigle v. Warner (9th Cir. 1973), 490 F.2d 358, the orders and judgment are ordered vacated and the cause is remanded to the district court for reconsideration in the light of Daigle.*

 Judges Ely and Hufstedler disagree with the holding of Daigle in that both believe that, absent emergency circumstances, the due process clause requires the appointment of counsel or a counsel substitute in all summary courts martial, without the limitations placed upon that right by the majority of the Daigle panel. Judge Ely adds his thought that if, under Supreme Court authority, a civilian is entitled to the assistance of an attorney in a hearing wherein the risk is no more than minimal confinement, then one in the military service of his country, facing much graver consequences, should be entitled to the same consideration. Judge Trask adheres to his views expressed, concurring and dissenting, in Daigle. All members of this panel, however, follow Daigle because it is the law of this circuit.